Citation Nr: 1604055	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability.  

2.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected depressive disorder with anxiety features.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to March 2011.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, that rating decision granted service connection for depressive disorder with anxiety features with an initial 30 percent rating assigned, effective from April 1, 2011; and, granted service connection for bilateral hearing loss with an initial noncompensable rating assigned, effective from April 1, 2011.  

In October 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to an initial disability rating in excess of 30 percent for the service-connected depressive disorder with anxiety features, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Since the effective date of service connection, the audiometric examination results reflecting the most severe hearing loss correspond to a level I designation for the "better" ear and a level I designation for the "poorer" ear.


CONCLUSION OF LAW

Since the effective date of service connection, the criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection for a bilateral hearing loss disability.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a July 2011 letter, prior to the August 2011 rating decision on appeal.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Of record are service treatment records and VA records, which include an authorized VA audiological examination report from August 2011.  The Veteran has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The Veteran was afforded a VA audiological examination in August 2011 in conjunction with this claim for service connection.  At his personal hearing before the undersigned in October 2015, the Veteran testified that his hearing loss was about the same as it was at the time of his last VA examination in August 2011.  As the Veteran has not asserted that his hearing loss disability increased in severity since the last examination, a new examination is not necessary to decide the claim.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  The August 2011 VA examination report is thorough, complete and provides a sufficient basis upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  

II. Increased Rating - Hearing Loss

The Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was granted pursuant to an August 2011 rating decision which assigned an initial noncompensable disability rating under 38 C.F.R. § § 4.85, 4.87, Diagnostic Code 6100, effective April 1, 2011.  

The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the rating schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2015).  

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2015).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  38 C.F.R. § 4.85, Table VI (2015).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched between the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating under Diagnostic Code 6100.

Service connection for hearing loss is in effect from April 1, 2011, the day following the Veteran's discharge from service.  A January 2011 service treatment record notes the following audiometric puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
45
60
LEFT
15
40
50
60

A handwritten report from October 2009 indicates that the Veteran reported difficulty understanding speech in background noise.  Speech discrimination scores in a quiet environment at that time were excellent at 100 percent in each ear.  
Based on the above findings, the puretone threshold average in the right ear was 39 and the puretone threshold average in the left ear was 41.  

Using the speech discrimination scores of 100 percent for both ears from 2009, the results, when applied to Table VI, correspond to a level I designation for both ears.  Under Table VII, a level I designation for the "better" (either) ear and a level I designation for the "poorer" (either) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Veteran was also afforded a VA audiological examination in August 2011.  Puretone thresholds, in decibels, were: 



HERTZ



1000
2000
3000
4000
RIGHT
15
30
45
60
LEFT
25
35
45
60

The puretone threshold average in the right ear was 38 and the puretone threshold average in the left ear was 41.  The speech discrimination scores were 96 percent for both ears.  These results, when applied to Table VI, correspond to a level I designation for both ears.  Under Table VII, a level I designation for the "better" (either) ear and a level I designation for the "poorer" (either) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

To summarize the VA audiological examination results noted above, the results reflecting the most severe hearing loss correspond to a level I designation for the "better" (either) ear and a level I designation for the "poorer" (either) ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Moreover, the findings from the August 2011 audiogram were similar to those noted just prior to the Veteran's discharge from service.  While the Veteran's speech recognition appears to have worsened from 100 percent in each ear in 2009 to 96 percent in each year in 2011, the difference does not change the ultimate outcome in this case.  When the more recent findings are applied to the Tables VI and VII under 38 C.F.R. § 4.85, the corresponding rating is 0 percent.  

The VA audiological examination report additionally provided further information regarding the functional impairment due to the Veteran's service-connected bilateral hearing loss disability, which the Board has considered.  The August 2011 VA examination report noted that the Veteran's hearing loss would be expected to cause some communication difficulty in the presence of background noise, but his communication abilities would significantly improve with the use of state of the art amplification and/or assistive listening devices.  The examiner did not expect the Veteran's hearing loss to impact his ability to obtain or sustain gainful employment.  

As the Veteran has not presented any specific issues regarding the VA audiological examination conducted, the Board concludes that the August 2011VA audiological examination is valid for rating purposes.  

Upon review of the evidence of record, the Board finds the audiological examination report to be the most probative evidence of record.  As discussed above, throughout the period on appeal, the audiometric examination results reflecting the most severe hearing loss corresponded to a level I designation for the "better" ear and a level I designation for the "poorer" ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Importantly, the Veteran testified in October 2015 that there was no noticeable change in his hearing loss since his 2011 examination.  As such, the Board concludes that, throughout the period on appeal, the criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

In reaching this conclusion, the Veteran's lay statements have been considered.  The Veteran is competent to report difficulty hearing and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on the audiological examinations are consistent with the assertion that the Veteran has difficulty hearing.  The Board, however, is bound by the mechanical formula provided by regulation for the assignment of disability ratings for a service-connected hearing loss disability and is without authority to grant a higher disability rating than provided above.

III.  Extraschedular Rating Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected bilateral hearing loss disability is primarily manifested by a decrease in hearing acuity, which was described above when discussing the Veteran's lay statements and audiological examination reports.  This symptom, and the resulting impairment, is contemplated by the rating schedule and Diagnostic Code 6100.  In short, there is nothing exceptional or unusual about the Veteran's service-connected bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, referral for extraschedular consideration is not warranted in this case.

In addition, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

An initial compensable disability rating for the service-connected hearing loss disability is denied.  


REMAND

The Veteran filed a claim of service connection for a psychiatric disorder in June 2011.  He was afforded a VA psychiatric examination in August 2011.  In an August 2011 rating decision, the RO granted service connection for depressive disorder with anxiety features and assigned an initial 30 percent rating effective from April 1, 2011, the day following the Veteran's discharge from service.  

At his October 2015 personal hearing, the Veteran testified that his psychiatric disorder has worsened since his August 2011 examination.  He testified that he can no longer care for himself, and has alienated all of his friends and family.  See October 2015 Hearing Transcript, p. 6.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Veteran's hearing testimony reflects his assertion that an increase in disability has occurred since the most recent examination in August 2011.  Thus, a new examination is necessary.  

All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the electronic file.

The issue of entitlement to a TDIU is intertwined with the pending claim for an increased rating for the service-connected depressive disorder with anxiety features.  The evidence reflects that the Veteran's ability to maintain substantially gainful work may be significantly impacted by his service-connected psychiatric disorder.  Presently he is not shown to meet the VA's schedular threshold percentage for consideration of a TDIU on a schedular basis; his combined 40 percent rating includes a 30 percent for his psychiatric disorder and a 10 percent rating for his tinnitus.  His other service-connected disabilities are rated as noncompensable.  However, the additional development to be undertaken with regard to the claim for an increased rating for the service-connected depressive disorder with anxiety features could impact whether he meets the scheduler criteria for TDIU.  Thus, the increased rating claim is inextricably intertwined with the TDIU claim and therefore the TDIU claim must be deferred pending the outcome of his other claim.  Should the scheduler criteria not be met for any period of the pendency of this appeal, the evidence strongly suggests that an extraschedular rating should be considered. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, including mental health treatment records, dated since August 2011.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his depressive disorder with anxiety features.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected psychiatric disorder.  The results of any such testing and studies should be included in the examination report.

3.  Following the completion of the above and any additional development deemed necessary (including any development of the TDIU claim on an extraschedular basis if so indicated), readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


